United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-319
Issued: April 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 26, 2013 appellant filed a timely appeal from the July 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her request
for review of the written record. As more than 180 days elapsed from issuance of the most
recent merit decision by OWCP on May 2, 2013, denying appellant’s claim for a schedule award,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board only has jurisdiction to review this nonmerit decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for review of the written
record as untimely.
1
2

5 U.S.C. § 8101 et seq.

Appellant may request a schedule award or increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

FACTUAL HISTORY
On September 18, 2007 appellant, a 47-year-old special agent, sustained a traumatic
injury in the performance of duty when she slipped and fell onto her left knee in the restroom.
OWCP accepted her claim for a closed fracture of the left patella and for osteoarthritis,
unspecified, of the left lower extremity.
In a decision dated May 2, 2013, OWCP denied appellant’s schedule award claim.
Appeal rights attached to the decision notified her that any hearing request must be made in
writing within 30 calendar days after the date of the decision as determined by the postmark of
her letter.
Appellant requested a review of the written record by an OWCP hearing representative.
Her letter was postmarked June 7, 2013.
OWCP denied appellant’s hearing request in a decision dated July 25, 2013. It found that
her request was untimely and that she was therefore not entitled to a hearing as a matter of right.
OWCP considered appellant’s request nonetheless but denied a discretionary hearing on the
grounds that she could equally well pursue her schedule award claim through the reconsideration
process.
Appellant concedes that her request was untimely but asks the Board to consider that the
delay was due largely to OWCP’s failure to authorize payment for her physician to prepare an
impairment rating. When she paid the money herself, the physician did not prepare the rating
until June 6, 2013. Appellant contends that the delay was beyond her control.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title [relating to reconsiderations], a
claimant for compensation not satisfied with a decision of the Secretary under
subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a
representative of the Secretary.”3
Initially, the claimant can choose between an oral hearing or a review of the written
record. The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.5 OWCP has
discretion, however, to grant or deny a request that is made after this 30-day period.6 In such a
4

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

Herbert C. Holley, 33 ECAB 140 (1981).

2

case, it will determine whether a discretionary hearing should be granted or, if not, will so advise
the claimant with reasons.7
ANALYSIS
Appellant had 30 days from the date of OWCP’s May 2, 2013 decision, or until June 3,
2013, to postmark her request for a review of the written record. Her request, postmarked on
June 7, 2013, was therefore untimely. By law, appellant is not entitled to a hearing, or review of
the written record, as a matter of right.
Although appellant’s request was untimely, OWCP still had discretion to grant a review
of the written record. It exercised its discretion and decided that a review of the written record
was unnecessary because she could simply submit her evidence and argument to OWCP with a
request for reconsideration.
The Board has held that the denial of a hearing on these grounds is a proper exercise of
OWCP’s discretion.8 Accordingly, the Board finds that OWCP properly denied appellant’s
untimely request. The Board will affirm OWCP’s July 25, 2013 decision denying a review of the
written record.
Appellant explained that the delay in her request was due to attempts to secure
authorization from OWCP and her physician’s failure to prepare an impairment rating until a few
days after the deadline. The Board notes that the circumstances for the delay are immaterial. A
claimant has a right to a hearing under the statute only if the request is timely. If for any reason
it is untimely, it becomes a matter of OWCP’s discretion whether to grant or deny the request.
On appeal, the Board can only review whether OWCP properly exercised its discretion. The
Board cannot substitute its discretion on whether a review of the written record should be
performed. OWCP properly exercised its discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely.

7

Rudolph Bermann, 26 ECAB 354 (1975).

8

E.g., Jeff Micono, 39 ECAB 617 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

